Citation Nr: 9935793	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-18 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits 
for the veteran's child, J. D. M., on the basis of permanent 
incapacity for self-support prior to attaining 18 years of 
age.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 1968 
and from December 1969 to July 1971.  He died in July 1971, 
while on active duty.

The appellant claims that she is the custodian of the 
veteran's surviving son.  This appeal ensues from a November 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in New Orleans, Louisiana (RO), which 
denied J. D. M. entitlement to helpless child benefits on the 
basis that he was not permanently incapable of self-support 
prior to his 18th birthday.


REMAND

The Board notes that there is a problem as to whom is the 
proper claimant.  The appellant filed the claim that is 
currently before the Board and filed the notice of 
disagreement, following the issuance of the November 1997 
rating decision.  She is J. D. M's mother and has identified 
herself as the custodian of the J. D. M.  The statement of 
the case, issued in March 1998, was sent to the appellant.  
However, the VA Form 9, Appeal to the Board of Veterans' 
Appeals, which was received in October 1998, was filed by J. 
D. M's brother, who also identified himself as the custodian 
of J. D. M.  A supplemental statement of the case was issued 
in November 1998, which was sent to the appellant.  The 
record contains no information as to whom has been appointed 
the custodian of J. D. M.  The Board finds that such 
information is necessary prior to any adjudication of the 
claim.  If the appellant establishes that she is the current 
custodian of J. D. M, the RO will need to determine whether 
she has submitted a timely substantive appeal.

The appellant contends that J. D. M, was incapable of self-
support prior to age 18, and that therefore, he is entitled 
to helpless child benefits.  If the appellant has submitted a 
timely substantive appeal, the Board finds that the record 
reflects that additional development by the RO is needed 
before the Board can adjudicate the appellant's claim.  
Specifically, the Board believes that the RO should obtain a 
medical opinion regarding whether the appellant was 
permanently incapable of self-support prior to age 18.  The 
medical specialist who reviews the case should discuss the 
significance of all of the pertinent evidence in the claims 
file.  If the specialist finds that additional evidence, such 
as a field examination, is needed to provide a well reasoned 
decision, the RO should accommodate the specialist by 
securing such evidence.

This claim is REMANDED to the RO for the following actions:

1.  The RO should contact the appellant 
and provide her with an opportunity to 
establish her status as the custodian of 
J. D. M.

2.  If the appellant establishes her 
status as the custodian of J. D. M., the 
RO is to then determine whether the 
appellant filed a timely substantive 
appeal.

3.  After the status issue is resolved 
and the timeliness issue is addressed, 
the RO should transfer the claims file to 
a medical specialist for review and an 
opinion as to whether J. D. M. was 
permanently incapable of self support 
prior to age 18.  The specialist should 
discuss the significance of all of the 
pertinent evidence in the claims file.  
If the specialist finds that additional 
evidence, such as a field examination, is 
needed to support a well reasoned 
opinion, he should so inform the RO.  
Otherwise, he should express the 
rationale on which he bases his opinion.

4.  Thereafter, the RO should review the 
opinion to ensure that it complies with 
the prior instruction.  If it is 
deficient, the RO should return it to the 
medical specialist for correction.

5.  Once all development is completed, 
the RO should readjudicate the claim, if 
timely, based upon all of the evidence of 
record.  If the determination is adverse 
to the appellant, the RO should provide 
the appellant and her representative a 
Supplemental Statement of the Case and 
afford them an opportunity to respond 
thereto before the record is returned to 
the Board for further review.

The purpose of this REMAND is to afford the appellant due 
process of law and to obtain additional information.  No 
inference should be drawn regarding the ultimate disposition 
of this claim.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


